     Case 1:20-cv-00881-HYJ-PJG ECF No. 12 filed 10/27/20 PageID.17 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION
                                          ______

BILLY LEE RHOADS,

                       Plaintiff,                      Case No. 1:20-cv-881

v.                                                     Honorable Hala Y. Jarbou

MECOSTA COUNTY JAIL,

                       Defendant.
____________________________/

                                             OPINION

                This is a civil rights action brought by a county jail inmate under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

I.       Factual allegations

                Plaintiff is presently incarcerated in the Mecosta County Jail in Big Rapids,

Mecosta County, Michigan. The events about which he complains occurred at that facility.

Plaintiff sues the Mecosta County Jail. Plaintiff alleges that the county jail does not provide forms
  Case 1:20-cv-00881-HYJ-PJG ECF No. 12 filed 10/27/20 PageID.18 Page 2 of 5




or a process to file grievances.       For relief, Plaintiff seeks “[j]ustic[e] & maybe a little

compensation.” (Compl., ECF No. 1, PageID.8.)

II.    Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

               To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.
                                                  2
  Case 1:20-cv-00881-HYJ-PJG ECF No. 12 filed 10/27/20 PageID.19 Page 3 of 5




Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                 Plaintiff sues the Mecosta County Jail. The jail is a building, not an entity capable

of being sued in its own right. Plaintiff therefore cannot maintain an action against the Mecosta

County Jail.

                 However, construing Plaintiff’s pro se complaint with all required liberality,

Haines, 404 U.S. at 520, the Court assumes that Plaintiff intended to sue Mecosta County. Mecosta

County may not be held vicariously liable for the actions of its employees under § 1983. See

Connick v. Thompson, 563 U.S. 51, 60 (2011); City of Canton v. Harris, 489 U.S. 378, 392 (1989);

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). Although Plaintiff’s allegations are

vague, the Court will, at this early stage, presume that Plaintiff challenges a county policy related

to grievances.

                 Notwithstanding the assumptions and presumptions necessary for the Court to

review the merits of Plaintiff’s claim, his claim still fails. Any grievance process policies at the

jail have not barred Plaintiff from seeking a remedy for his grievances. See Cruz v. Beto, 405 U.S.

319, 321 (1972). “A prisoner’s constitutional right to assert grievances typically is not violated

when prison officials prohibit only ‘one of several ways in which inmates may voice their

complaints to, and seek relief, from prison officials’ while leaving a formal grievance procedure

intact.” Griffin v. Berghuis, 563 F. App’x 411, 415-16 (6th Cir. 2014) (citing N.C. Prisoners’

Labor Union, Inc., 433 U.S. 119, 130 n.6 (1977)). Indeed, Plaintiff’s ability to seek redress is




                                                   3
  Case 1:20-cv-00881-HYJ-PJG ECF No. 12 filed 10/27/20 PageID.20 Page 4 of 5




underscored by his pro se invocation of the judicial process. See Azeez v. DeRobertis, 568 F. Supp.

8, 10 (N.D. Ill. 1982).

               Even if Plaintiff had been improperly prevented from filing a grievance, his right

of access to the courts to petition for redress of his grievances (i.e., by filing a lawsuit) cannot be

compromised by his inability to file institutional grievances, and he therefore cannot demonstrate

the actual injury required for an access-to-the-courts claim. See, e.g., Lewis v. Casey, 518 U.S.

343, 355 (1996) (requiring actual injury); Bounds v. Smith, 430 U.S. 817, 821-24 (1977). The

exhaustion requirement only mandates exhaustion of available administrative remedies. See 42

U.S.C. § 1997e(a). If Plaintiff were improperly denied access to the grievance process, the process

would be rendered unavailable, and exhaustion would not be a prerequisite for initiation of a civil

rights action. See Ross v. Blake, 136 S. Ct. 1850, 1858-59 (2016) (reiterating that, if the prisoner

is barred from pursuing a remedy by policy or by the interference of officials, the grievance process

is not available, and exhaustion is not required); Kennedy v. Tallio, 20 F. App’x 469, 470

(6th Cir. 2001). Therefore, in light of the foregoing, the Court finds that Plaintiff fails to state a

cognizable claim.

                                             Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). For the same

reasons the Court concludes that Plaintiff’s claims are properly dismissed, the Court also concludes

that any issue Plaintiff might raise on appeal would be frivolous. Coppedge v. United States, 369



                                                  4
  Case 1:20-cv-00881-HYJ-PJG ECF No. 12 filed 10/27/20 PageID.21 Page 5 of 5




U.S. 438, 445 (1962). Accordingly, the Court certifies that an appeal would not be taken in good

faith.

              This is a dismissal as described by 28 U.S.C. § 1915(g).

              A judgment consistent with this opinion will be entered.



Dated:   October 27, 2020                          /s/ Hala Y. Jarbou
                                                   Hala Y. Jarbou
                                                   United States District Judge




                                               5
